   Case: 1:18-cv-04337 Document #: 72 Filed: 08/16/19 Page 1 of 8 PageID #:240




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION

JEANNETTE SOTO,

                  Plaintiff,

     v.                                    No. 18 C 4337

KAREN YARBROUGH, in her                    Judge John Z. Lee
individual capacity; ERWIN ACOX, JR.,
in his individual capacity; COOK
COUNTY RECORDER OF DEEDS
OFFICE; and COOK COUNTY,

                  Defendants.


                MEMORANDUM OF LAW IN SUPPORT OF
                DEFENDANT ERWIN ACOX, JR.’S MOTION
                 FOR JUDGMENT ON THE PLEADINGS


Date: August 16, 2019                Respectfully submitted,

                                     KIMBERLY M. FOXX
                                     State’s Attorney of Cook County

                                     /s/ Miguel E. Larios
                                     Miguel E. Larios
                                     Assistant State’s Attorney
                                     Conflicts Counsel Unit
                                     Cook County State’s Attorney’s Office
                                     50 West Washington Street, Suite 2760
                                     Chicago, Illinois 60602
                                     (312) 603-1434
                                     Miguel.Larios@cookcountyil.gov

                                     Counsel for Defendant Erwin Acox, Jr.
    Case: 1:18-cv-04337 Document #: 72 Filed: 08/16/19 Page 2 of 8 PageID #:241




      Defendant Erwin Acox, Jr. (“Defendant Acox”), by and through his attorney,

Kimberly M. Foxx, State’s Attorney of Cook County, pursuant to FED. R. CIV. P.

12(c), and for Defendant Acox’s Memorandum of Law in Support of His Motion for

Judgment on the Pleadings, states as follows:

                                 INTRODUCTION

      Plaintiff Jeannette Soto (“Plaintiff”) brought suit against Karen Yarbrough

(the former Cook County Recorder of Deeds and current Cook County Clerk), Erwin

Acox, Jr., the Cook County Recorder of Deeds Office,1 and Cook County (collectively,

the “Defendants”), pursuant to 42 U.S.C. § 1983, alleging that Defendants

discriminated and retaliated against Plaintiff on the basis of her lack of political

affiliation. (Pl. Am. Compl., dkt. 18). On December 20, 2018, Defendant Acox filed

his responsive pleading asserting inter alia qualified immunity as one of his

affirmative defenses. (Def. Ans., Dkt. 30 at 16). Defendant Acox now moves for

judgment on the pleadings as to Counts I and II2 pursuant to Rule 12(c) based upon

the doctrine of qualified immunity. For the reasons that follow, Defendant Acox is

entitled to judgment in his favor and against Plaintiff.




1 In November 2016, the electorate voted to consolidate the Recorder of Deeds into
the County Clerk, effective December 7, 2020. See The Civic Federation, Cook
County Electorate Approves Ballot Measure to Merge Recorder of Deeds and County
Clerk,https://www.civicfed.org/civic-federation/blog/cook-county-electorate-approves-
ballot-measure-merge-recorder-deeds-and-county/ (Nov. 9, 2016).
2 Counts I and II are the only counts against Defendant Acox. Count III is brought

against the Recorder’s Office only and Count IV is brought against Cook County
only. See dkt. 18.


                                          1
    Case: 1:18-cv-04337 Document #: 72 Filed: 08/16/19 Page 3 of 8 PageID #:242




                            FACTUAL BACKGROUND

      Plaintiff alleges that she began working as the Director of Human Resources

at the Cook County Recorder of Deeds (the “Recorder’s Office”) on October 31, 2016.

(Dkt. 18, at ¶ 12). Plaintiff alleges that she is not politically affiliated with

Defendant Yarbrough. (Id. ¶ 13). Plaintiff, who reported to Defendant Acox, alleges

that she was discriminated against in the following ways: (1) Defendant Acox did

not act on a report Plaintiff submitted regarding attendance issues (id. at ¶¶ 15-16);

(2) Defendant Acox excluded Plaintiff from meetings and gave her poor performance

reviews. (Id. at ¶¶ 17-20). She received a negative job evaluation a few months into

the job and believed this to be discrimination. (Id. at ¶¶ 18, 21).

      Plaintiff was asked to assist in the hiring for a new Director of Compliance

for the Recorder’s Office. (Id. at ¶ 22). She voiced concerns about Defendant Acox’s

input in the hiring process. (Id. at ¶ 30). Plaintiff’s task was to review applicants

and categorize them as qualified or not. (Id. at ¶ 23). Plaintiff alleges that

Defendant Acox, who was “not supposed to be involved” in this process, “indicated to

Plaintiff that there were a few candidates” that she incorrectly categorized as not

qualified. (Id. at ¶¶ 23, 25). After the interviews, Plaintiff entered the candidates’

names into a spreadsheet by rank, and Defendant Acox asked Plaintiff to show him

the spreadsheet. (Id. at ¶ 27). After four months and 24 days at the Recorder’s

Office, Defendants Acox and Yarbrough terminated Plaintiff’s employment stating

that she was an “at will employee,” that it was “not working out,” and that she was

still within her six-month probationary period. (Id. at ¶ 32).




                                           2
    Case: 1:18-cv-04337 Document #: 72 Filed: 08/16/19 Page 4 of 8 PageID #:243




                               LEGAL STANDARD

      Federal Rule of Civil Procedure 12(c) provides that “after the pleadings are

closed but within such time as not to delay the trial, any party may move for

judgment on the pleadings.” Fed. R. Civ. P. 12(c). The standard for analyzing a

motion for judgment on the pleadings is the same as that for dismissing a complaint

for failure to state a claim under Rule 12(b)(6): “the complaint must state a claim

that is plausible on its face.” Vinson v. Vermilion Cty., Ill., 776 F.3d 924, 928 (7th

Cir. 2015); Gill v. City of Milwaukee, 850 F.3d 335 (7th Cir. 2017). A plaintiff’s

“factual allegations must be enough to raise a right to relief above the speculative

level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Legal conclusions

and conclusory allegations are not entitled to a presumption of truth because a

plaintiff must “provide some specific facts to support the legal claims asserted in the

complaint.” McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011).

                                    ARGUMENT

  Defendant Acox Is Entitled To Qualified Immunity As A Matter of Law

      Defendan Acox, as the former Chief of Human Resources for the Cook County

Recorder of Deeds’ Office, has been sued in his individual capacity. (Dkt. 18, at ¶ 9).

Defendant Acox therefore has the right to immunity from suit in this capacity.

Qualified immunity protects public officials such as Defendant Acox who perform

discretionary functions from liability and from suit for actions that do not violate

clearly established constitutional law. Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982). Officials like Defendant Acox are protected from liability when they




                                          3
    Case: 1:18-cv-04337 Document #: 72 Filed: 08/16/19 Page 5 of 8 PageID #:244




reasonably believe their actions are lawful. Anderson v. Creighton, 483 U.S. 635,

638-39 (1987). “Qualified immunity protects officers performing discretionary

functions from civil liability so long as their conduct does not violate clearly

established statutory or constitutional rights that a reasonable person would know

about.” Mustafa v. City of Chi., 442 F.3d 544, 548 (7th Cir. 2006).

      The United States Supreme Court has set forth a two-step inquiry to

determine whether a government official is entitled to qualified immunity. Saucier

v. Katz, 533 U.S. 194, 201 (2001); see also Akande v. Grounds, 555 F. 3d 586, 589-90

(7th Cir. 2009). First, a court must decide whether the facts alleged by the plaintiff

set forth a violation of a constitutional right. If the facts show that the conduct did

not violate a clearly established constitutional right, immunity applies and the

court need not proceed to the second step. Saucier, 533 U.S. at 202; Akande, 555

F.3d at 590. If the plaintiff establishes the first prong, the court must determine

whether the right was “clearly established at the time of the defendant’s alleged

misconduct.” Akande, 555 F.3d at 590. “The relevant inquiry in determining

whether a right is clearly established is whether a reasonable person in the official’s

position would have appreciated that her conduct was illegal under the

circumstances.” Greene v. Cook Cty. Sheriff’s Office, 79 F. Supp. 3d 790, 813 (N.D.

Ill. 2015) (citing Carroll v. Carman, 135 S. Ct. 348, 350 (2014); Seiser v. City of

Chicago, 762 F.3d 647, 659 (7th Cir. 2014)).

      Here, Plaintiff wholly fails to set forth facts supporting a finding that

Defendant Acox violated any constitutional right of Plaintiff, as argued above.




                                          4
    Case: 1:18-cv-04337 Document #: 72 Filed: 08/16/19 Page 6 of 8 PageID #:245




Moreover, Plaintiff has failed to plead any facts that would make it clear to

Defendant Acox that Plaintiff’s constitutional right was clearly established when

he, along with Defendant Yarbrough, terminated Plaintiff’s employment. See Foggey

v. City of Chi., No. 16 C 10963, 2018 U.S. Dist. LEXIS 18225, *24-*25 704688 (N.D.

Ill. Feb. 5, 2018) (Shah, J.) (applying qualified immunity where plaintiff did not

“sufficiently alleged a deprivation of a constitutional right.”); Benedix v. Vill. of

Hanover Park, Ill., 677 F.3d 317, 320 (7th Cir. 2012) (“[W]e have held that a

government worker who had a close relationship and direct access to a policymaker

held a confidential position and thus was not protected from termination for

political reasons.”). The Seventh Circuit has made clear that not everything that

makes an employee unhappy is an actionable adverse employment action. Nichols v.

Southern Ill. Univ. Edwardsville, 510 F.3d 772, 780 (7th Cir. 2007). Courts in the

Seventh Circuit must distinguish meritorious cases from “trivial personnel

action[s]” brought by “irritable, chip-on-the-shoulder employee[s]” such as Plaintiff.

Lewis v. City of Chi., 496 F.3d 645, 653 (7th Cir. 2007). Because Plaintiff has failed

to support her claims in Counts I and II, Defendant Acox should be dismissed as an

individual defendant based on the defense of qualified immunity.



      WHEREFORE, Defendants Erwin Acox, Jr. respectfully requests that this

Honorable Court dismiss Plaintiff’s First Amended Complaint as to Counts I and II,

and grant such further relief that this Court deems necessary.




                                          5
   Case: 1:18-cv-04337 Document #: 72 Filed: 08/16/19 Page 7 of 8 PageID #:246




Date: August 16, 2019                Respectfully submitted,

                                     KIMBERLY M. FOXX
                                     State’s Attorney of Cook County

                              By:    /s/ Miguel E. Larios
                                     Miguel E. Larios
                                     Assistant State’s Attorney
                                     Conflicts Counsel Unit
                                     Cook County State’s Attorney’s Office
                                     50 West Washington Street, Suite 2760
                                     Chicago, Illinois 60602
                                     (312) 603-1434
                                     Miguel.Larios@cookcountyil.gov

                                     Counsel for Defendant Erwin Acox, Jr.




                                       6
    Case: 1:18-cv-04337 Document #: 72 Filed: 08/16/19 Page 8 of 8 PageID #:247




                           CERTIFICATE OF SERVICE

      The undersigned certifies that on August 16, 2019, he electronically filed the

foregoing document with the Clerk of the Court for Northern District of Illinois,

using the electronic case filing system of the Court. The electronic case filing system

sent notice to the attorneys of record in this case.

                                                                 /s/ Miguel E. Larios




                                            7
